Citation Nr: 0117175	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  99-00 040A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
arteriosclerotic heart disease, currently evaluated as 60 
percent disabling.  

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or at the housebound 
rate.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's wife


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The veteran had active service from September 1954 to 
September 1956.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision of the Montgomery, 
Alabama, Regional Office (RO) which, in pertinent part, 
increased the disability evaluation for the veteran's 
arteriosclerotic heart disease (ASHD) from 30 to 60 percent 
and denied special monthly compensation (SMC) based on the 
need for regular aid and attendance (A&A) or at the 
housebound rate.  In December 1999, the veteran was afforded 
a personal hearing before a Department of Veterans Affairs 
(VA) hearing officer.  The veteran has been represented 
throughout this appeal by the Disabled American Veterans 
(DAV).

The veteran's claims for a higher rating for his 
arteriosclerotic heart disease and for special monthly 
compensation-at the housebound rate, will be addressed 
in the Remand portion of this decision following the order, 
whereas the Board will adjudicate his claim for special 
monthly compensation based on the need for the regular aid 
and attendance of another person.

FINDING OF FACT

The veteran's service-connected disabilities are of such 
severity as to render him unable to protect himself from the 
hazards of everyday living and so helpless as to require the 
regular aid and attendance of another person.  

CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
veteran's need for regular aid and attendance have been met.  
38 U.S.C.A. § 1114(l) (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-2099 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.350(b), 3.352(a) (2000).  

REASONS AND BASES FOR FINDING AND CONCLUSION

In reviewing the issue of the veteran's entitlement to 
special monthly pension based on the need for regular aid and 
attendance, the Board observes that the VA has secured or 
attempted to secure all relevant VA and private medical 
records to the extent possible.  There remains no issue as to 
the substantial completeness of the veteran's claim.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The veteran has been advised 
by the statement of the case and the supplemental statement 
of the case of the evidence that would be necessary for him 
to substantiate his claim.  Any duty imposed by VCAA, 
including the duty to assist and to provide notification, has 
been met.  

Additional compensation is provided for a veteran who is so 
helpless as to be in need of regular aid and attendance or 
permanently bedridden.  38 U.S.C.A. § 1114(l) (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.350(b) (2000).  The basic criteria 
for determining the need for regular aid and attendance 
consist of the following:  the veteran's inability to dress 
or undress himself, or to keep himself ordinarily clean and 
presentable; his frequent need for orthotic adjustment; his 
inability to feed himself through loss of coordination of 
upper extremities or through extreme weakness; his inability 
to attend to the wants of nature; or his incapacity, physical 
or mental, which requires the care or assistance of another 
person on a regular basis to protect him from the hazards or 
dangers incident to his daily environment.  It is not 
required that all of the enumerated criteria be found to 
exist before a favorable rating may be made.  The particular 
personal functions that the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance.  Determinations that the veteran is so helpless 
as to be in need of regular aid and attendance must be based 
on the actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a) (2000).  

Service connection is currently in effect for right above-
the-knee amputation residuals evaluated as 80 percent 
disabling; arteriosclerotic heart disease evaluated as 60 
percent disabling; and a depressive neurosis evaluated as 50 
percent disabling.  The veteran has a combined 100 percent 
rating.  

A March 1997 written statement from James O. Williams, M.D., 
conveys that the veteran had sustained a high amputation of 
the right femur, was unable to wear a prosthesis, was 
confined to a wheelchair, and required assistance to bathe 
and to dress himself.  

A March 1997 written statement from the veteran's wife 
relates that she had to "wait on him totally."  She 
reported that the veteran fell repeatedly, required 
assistance in attending to the needs of nature and bathing, 
and could not be left alone due to his history of falling and 
depression.  She had to have someone sit with the veteran 
while she went shopping.  A March 1997 written statement from 
[redacted] conveys that she was a neighbor of the veteran.  
She stated that the veteran repeatedly fell out of his 
wheelchair and could not be left alone.  Ms. [redacted] conveyed 
that she watched the veteran while the veteran's wife went 
shopping.  A March 1997 written statement from the veteran's 
sister indicated that the veteran was confined to his 
wheelchair and his bed, had fallen from his wheelchair, and 
was unable to do "anything."  The veteran's sister stated 
that the veteran's spouse had to do everything for him.  A 
March 1997 written statement from [redacted] notes 
that the veteran could not get in or out of his wheelchair 
without assistance, had fallen several times from his 
wheelchair, and could neither bathe, dress, nor prepare his 
own meals without assistance.  

During an October 1997 VA aid and attendance/housebound 
evaluation, the veteran reported that he had frequent chest 
pain and spent his days in a recliner due to shortness of 
breath.  He required his wife's assistance to rise to a 
standing position.  The VA examiner observed that the veteran 
could not stand on his own, was "permanently bedridden or 
stays in a recliner or wheelchair if he has to move around 
the house," and "cannot protect himself at all from the 
hazards/dangers of daily environment."  

In an October 1998 written statement, the veteran advanced 
that he could not get out of bed without assistance and 
needed help bathing, dressing, and "doing anything other 
than eating."  He stated that he had to be carried to the 
car when he went to see a doctor.  The veteran asserted that 
he needed to hire someone to take care of him.  

In his January 1999 substantive appeal, the veteran asserted 
that he could not attend to the wants of nature or bathe or 
dress himself without assistance.  He also was unable to feed 
himself due to tremors.  He feared that he would fracture a 
bone if he were to fall again.  In a July 1999 written 
statement, he reported that he could not wear an artificial 
leg, fell easily, and "could not do anything" for himself.  

In written statements dated in September and November 1999, 
the veteran indicated that his wife was unable to assist him 
due to her physical disabilities.  He stated that he 
attempted to bathe himself in the sink while seated in his 
wheelchair and such action had caused some falls.  

A January 2000 VA treatment record notes that the veteran 
required his wife's assistance to meet the basic activities 
of daily living.  During an August 2000 VA aid and 
attendance/housebound evaluation, the examiner indicated that 
the veteran was unable to care for himself.  The physician 
commented that the veteran was totally disabled and "in dire 
need of home assistance."  

The reports of the October 1997 and August 2000 VA aid and 
attendance/housebound evaluations establish that the 
veteran's service-connected right above-the-knee amputation 
residuals, arteriosclerotic heart disease, and psychiatric 
disability, alone, render him so helpless as to require the 
regular aid and attendance of another person to protect him 
from the hazards of everyday living.  Therefore, the claim 
for SMC-on this particular basis-is granted.  



ORDER

Special monthly compensation based on the need for regular 
aid and attendance is granted, subject to the laws and 
regulations governing the award of VA monetary benefits.  


REMAND

The veteran asserts that the record supports assignment of an 
evaluation in excess of 60 percent for his arteriosclerotic 
heart disease and special monthly compensation at the 
housebound rate.  During the December 1999 hearing and during 
the August 2000 VA aid and attendance/housebound evaluation, 
the veteran stated that he received ongoing treatment for his 
service-connected disabilities at the VA Medical Center 
(VAMC) in Birmingham, Alabama.  He also said that he was told 
by a VA physician in late November or early December 1999 
that he had congestive heart failure (CHF).  He went on to 
note that he was scheduled for further VA cardiac evaluation 
in February 2000.  While some VA telephone records and 
electrodiagnostic test results dated between October 1998 and 
May 2000 have been obtained and incorporated into the claims 
files, clinical documentation of the cited treatment is not 
of record.  And in another case with similar circumstances, 
the United States Court of Appeals for Veterans Claims 
(Court) held that the VA should obtain all relevant VA and 
private treatment records that potentially could be helpful 
in resolving the veteran's claim.  Murphy v. Derwinski, 1 
Vet. App. 78, 
81-82 (1990).  

As alluded to earlier, the statutes governing the 
adjudication of claims for VA benefits recently have been 
amended as a result of the VCAA.  The amended statutes direct 
that, upon receipt of a complete or substantially complete 
application, the VA shall notify the veteran of any 
information and any medical or lay evidence, not previously 
provided to the VA, which is necessary to substantiate his 
claim.  And the VA shall make reasonable efforts to assist 
the veteran in obtaining evidence necessary to substantiate 
his claim.  VCAA, Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 
2096, 2096-2099 (2000) (to be codified as amended at 
38 U.S.C. §§ 5103, 5103A, 5107).  The veteran's claims for a 
higher rating for his arteriosclerotic heart disease and for 
special monthly compensation-at the housebound rate, 
have not been considered under the amended statutes.  
Therefore, these claims must be returned to the RO to avoid 
the veteran from being unduly prejudiced.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Accordingly, these claims are 
REMANDED to the RO for the following development and 
consideration:

1.  The RO should request that the 
veteran provide information as to all 
treatment of his service-connected 
arteriosclerotic heart disease-including 
the names and addresses of all health 
care providers.  And upon receipt of the 
requested information and the appropriate 
forms to permit the release of 
confidential medical records, the RO 
should contact the identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

2.  The RO also should request that 
copies of all relevant VA clinical 
documentation pertaining to treatment of 
the veteran after May 1997 be forwarded 
for incorporation into the record.  

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  

4.  The RO then should readjudicate the 
veteran's claims for a higher rating for 
his arteriosclerotic heart disease and 
for special monthly compensation at the 
housebound rate.  

If the claims are denied, the veteran should be provided an 
appropriate supplemental statement of the case (SSOC) and 
given an opportunity to respond.  He is free to submit 
additional evidence and argument while the case is in remand 
status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn regarding the final disposition 
of the veteran's claims.  


		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

 

